Case: 11-11200     Document: 00511981854         Page: 1     Date Filed: 09/11/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 11, 2012
                                     No. 11-11200
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BRIAN KOLEHMAINEN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-102-1


Before JOLLY, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
        Brian Kolehmainen appeals the 96-month within-guidelines sentence
imposed in connection with his guilty-plea conviction for illegally possessing a
machinegun. Kolehmainen argues that the district court erred by denying a
reduction for acceptance of responsibility under U.S.S.G. § 3E1.1. Kolehmainen
contends that the district court denied a reduction for acceptance of
responsibility because he could not recall the conversations with the undercover
officer wherein he talked about obtaining more machineguns to be sold for

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-11200    Document: 00511981854     Page: 2   Date Filed: 09/11/2012

                                  No. 11-11200

transportation to Mexico. He further argues that these conversations were not
relevant conduct because they occurred after the offense of conviction.
Therefore, he asserts that the court erred in denying the reduction based on the
finding that he falsely denied relevant conduct.
      A defendant may receive a reduction in offense level pursuant to U.S.S.G.
§ 3E1.1 if he “clearly demonstrates acceptance of responsibility for his offense.”
§ 3E1.1(a). The defendant bears the burden of demonstrating that the reduction
is warranted. United States v. Watson, 988 F.2d 544, 551 (5th Cir. 1993). “While
the district court’s findings under the sentencing guidelines are generally
reviewed for clear error, a determination whether a defendant is entitled to an
adjustment for acceptance of responsibility is reviewed with even greater
deference.” United States v. Buchanan, 485 F.3d 274, 287 (5th Cir. 2007). “We
will affirm a sentencing court’s decision not to award a reduction” pursuant to
§ 3E1.1 unless the decision is “without foundation.” United States v.
Juarez-Duarte, 513 F.3d 204, 211 (5th Cir. 2008) (internal quotation marks and
citation omitted).
      In the factual resume, Kolehmainen admitted that, at the time of the
offense, he instructed the undercover officer to contact Kolehmainen’s accomplice
if he wished to acquire more guns. During his interview with the probation
officer, Kolehmainen denied that he intended to conduct future transactions with
the officer. In light of his statements to the probation officer denying this
conduct and given the deference owed to a district court’s findings on acceptance
of responsibility, Kolehmainen has not shown that the district court’s denial of
a reduction for acceptance of responsibility is without foundation. See Juarez-
Duarte, 513 F.3d at 211.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2